Name: Commission Regulation (EEC) No 1291/88 of 11 May 1988 re-establishing the levying of customs duties on woven fabrics of continuous artificial fibres, products of category 36 (order No 40.0360), woven fabrics of sheep' s or lambs' wool or of fine animal hair, products of category 50 (order No 40.0500), yarn of staple synthetic fibres, put up for retail sale, products of category 56 (order No 40.0560), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5 . 88 Official Journal of the European Communities No L 122/19 COMMISSION REGULATION (EEC) No 1291/88 of 11 May 1988 re-establishing the levying of customs duties on woven fabrics of continuous artificial fibres , products of category 36 (order No 40.0360), woven fabrics of sheep's or lambs' wool or of fine animal hair, products of category 50 (order No 40.0500), yarn of staple synthetic fibres , put up for retail sale , products of cate ­ gory 56 (order No 40.0560), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply 40.0360), woven fabrics of sheep s or lambs wool or of fine animal hair, products of category 50 (order No 40.0500), yarn of staple synthetic fibres, put up for retail sale, products of category No 56 (order No 40.0560), the relevant ceiling amounts to 10 , 9 and 6 tonnes respec ­ tively ; Whereas on 3 May 1988 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2), to individual ceilings, within the limits of the quantities specified in column 7 of its Annex I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of woven fabrics of continuous artificial fibres, products of category 36 (order No Article 1 As from 15 May 1988, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category CN code Description 40.0360 36 (tonnes) 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 I ex 5811 00 00 ex 5905 00 70 (') OJ No L 367, 28 . 12. 1987, p. 58 . (2) OJ No L 367, 28 . 12 . 1987, p. 1 . No L 122/20 Official Journal of the European Communities 12. 5 . 88 Order No Category CN code Description 40.0500 50 (tonnes) 5111 11 00 511119 10 5111 19 90 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 Woven fabrics of sheep's or lambs' wool or of fine animal hair 5112 11 00 5112 19 10 5112 1990 5112 20 00 511230 lp 5112 30 30 5112 30 90 511290 10 5112 90 91 5112 90 93 5112 90 99 40.0560 56 (tonnes) 5508 10 90 5511 10 00 5511 20 00 Yarn of staple synthetic fibres (including waste), put up for retail sale Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1988 . For the Commission COCKFIELD Vice-President